Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 8-14:  The primary reason for the allowance of the claims is the inclusion of the limitation “forming a two-dimensional (2D) material layer having a first portion over the gate stack, a second portion over the ILD layer, and a third portion over and electrically connected to the second conductive plug”, in all of the claims in combination with the remaining features of independent claim 8.
Claims 15-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “depositing a 2D material layer that has a first portion extending along a top surface and sidewalls of the gate stack and a second portion extending along a top surface of the ILD layer”, in all of the claims in combination with the remaining features of independent claim 15.
Claims 21-27:  The primary reason for the allowance of the claims is the inclusion of the limitation “depositing a two-dimensional (2D) material layer over the gate structure and the conductive plug”, in all of the claims in combination with the remaining features of independent claim 21.
Moroz et al. (US 2018/0122793) modified by Yang et al. (US 2014/0367857) teach a first semiconductor device having a first transistor structure (Fig. 5A, 
However, Moroz et al. (US 2018/0122793) modified by Yang et al. (US 2014/0367857) do not teach or render obvious the above-quoted features recited in independent claims 8, 15, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813